third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b07 whdouglas postn-106401-12 uilc date may to agriculture technical specialist c lb_i pftg rfph from branch chief branch cc ita income_tax accounting subject sec_179 for vineyards this chief_counsel_advice responds to a request for assistance dated date this advice may not be used or cited as precedent legend taxpayers --------------------------------------------------------- issues are taxpayers who are individuals entitled to claim a deduction under sec_179 of the internal_revenue_code with respect to a vineyard they planted in and placed_in_service in conclusions because the vineyard constitutes sec_179 property and provided taxpayers have satisfied the limitations and other requirements under sec_179 taxpayers are entitled to elect to expense in the cost including capital expenditures made by taxpayers to develop the vineyard to an income-producing stage or a portion of the cost of the vineyard under sec_179 postn-106401-12 facts taxpayers are individuals who attached schedule f profit or loss from farming to their federal_income_tax return claiming to operate a vineyard business activity in taxpayers began planting the vineyard the costs of the land preparation labor rootstock and the planting were capitalized over three years the land preparation costs claimed do not include any nondepreciable land costs in when the plants became viable taxpayers placed the vineyard in service and took a deduction under sec_179 a sec_179 deduction for the costs incurred in planting the vineyard law and analysis in the discussion and analysis that follows unless otherwise indicated all sec_179 references are to the provisions of sec_179 of the internal_revenue_code_of_1986 and the regulations under sec_179 in effect for the year in issue sec_179 allows a taxpayer to elect to expense the cost or a portion of the cost of sec_179 property up to a limit in the taxable_year the property is placed_in_service by the taxpayer instead of recovering the property by taking depreciation_deductions over the applicable_recovery_period the aggregate cost of sec_179 property that the taxpayer can elect to expense under sec_179 for a taxable_year beginning in taxable_year generally cannot exceed the sec_179 dollar limitation amount of dollar_figure see sec_179 this dollar_figure dollar limitation amount is reduced by the amount by which the cost of all of taxpayer’s sec_179 property placed_in_service during the taxable_year exceeds the sec_179 threshold_amount of dollar_figure see sec_179 the total cost the taxpayer can deduct after the taxpayer has applied the sec_179 and b limitations is limited to the taxable_income derived from the taxpayer’s active_conduct of any trade_or_business during the taxable_year see sec_179 any amount that is not allowed as a deduction because of the taxable_income limitation under sec_179 may be carried forward to succeeding taxable years under sec_179 the term sec_179 property is property that is tangible_property to which sec_168 applies or certain computer_software sec_1245 property as defined in sec_1245 and acquired by purchase for use in the active_conduct_of_a_trade_or_business further sec_179 provides that sec_179 property shall not include any property described in sec_50 and shall not include air conditioning or heating units is taxpayers’ vineyard tangible_property to which sec_168 applies under sec_1_46-3 d iii of the income_tax regulations fruit bearing trees and vines shall not be considered placed_in_service until they have reached an income-producing stage postn-106401-12 sec_167 provides that there shall be allowed as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear including a reasonable allowance for obsolescence of property used in a taxpayer’s trade_or_business or of property_held_for_the_production_of_income the depreciation deduction provided by sec_167 for tangible_property placed_in_service after generally is determined under sec_168 this section prescribes two methods_of_accounting for determining depreciation allowances one method is the general depreciation system in sec_168 and the other method is the alternative_depreciation_system in sec_168 under either depreciation system the depreciation deduction is computed by using a prescribed depreciation method recovery_period and convention for purposes of the general depreciation system the depreciation method recovery_period and convention are determined by the property’s classification under sec_168 pursuant to sec_168 any tree or vine bearing fruit or nuts is classified as 10-year_property in this case taxpayers placed the vineyard in service during accordingly taxpayers’ vineyard is tangible_property to which sec_168 applies is taxpayers’ vineyard sec_1245 property under sec_1245 the term sec_1245 property means property which is or has been property of a character subject_to the allowance for depreciation provided in sec_167 and is among other things a personal_property or b other_property not including a building or its structural_components but only if such other_property is tangible and has an adjusted_basis in which there are reflected adjustments described in sec_1245 for a period in which such property or other_property was used as an integral part of manufacturing production or extraction or of furnishing transportation communications electrical energy gas water or sewage disposal services sec_1_1245-3 of the income_tax regulations provides that the term personal_property means tangible_personal_property as defined in sec_1_48-1 relating to the definition of sec_38 property for purposes of the investment_credit under former sec_48 sec_1_48-1 defines the term tangible_personal_property as meaning any tangible_property except land and improvements thereto such as buildings or other inherently permanent structures including items that are structural_components of such buildings or structures sec_1_1245-3 provides that the language was used as an integral part of manufacturing production or extraction or of furnishing transportation communications postn-106401-12 electrical energy gas water or sewage disposal services used in sec_1245 has the same meaning as when used in sec_1_48-1 relating to the definition of sec_38 property for purposes of the investment_credit under former sec_48 sec_1_48-1 defines the term sec_38 property as meaning property that is among other requirements other tangible_property not including a building and its structural_components but only if such other_property is used as an integral part of manufacturing production or extraction or as an integral part of furnishing transportation communications electrical energy gas water or sewage disposal services by a person engaged in a trade_or_business of furnishing any such services sec_1_48-1 provides the rules applicable to other tangible_property but not including a building or its structural_components for purposes of sec_1_48-1 sec_1_48-1 provides that the terms manufacturing production and extraction include the cultivation of the soil in addition sec_1_48-1 provides that sec_38 property would include for example property used as an integral part of the cultivation of orchards gardens or nurseries if taxpayers’ vineyard is not an inherently_permanent_structure the vineyard meets the definition of tangible_personal_property under sec_1_48-1 as a result under sec_1_48-1 and therefore by cross-reference taxpayers’ vineyard is personal_property under sec_1245 if taxpayers’ vineyard is an inherently_permanent_structure the vineyard meets the definition of other tangible_property under sec_1_48-1 thus under sec_1 d and therefore by cross-reference taxpayers’ vineyard is other tangible_property described under sec_1245 accordingly taxpayers’ vineyard is sec_1245 property and meets the second requirement of sec_179 we understand that there is some confusion about the application of revrul_67_51 1967_1_cb_68 this revenue_ruling concluded that certain fruit bearing trees are not sec_179 property because they do not qualify as tangible_personal_property within the meaning of sec_179 of the internal_revenue_code of code when revrul_67_51 was issued sec_179 of the code provided that the term sec_179 property meant tangible_personal_property of a character subject_to the allowance for depreciation under sec_167 acquired by purchase after date for use in a trade_or_business or for holding for production_of_income and with a useful_life determined at the time of such acquisition of years or more the regulations under sec_179 of the code former sec_1_179-3 provided that for purposes of sec_179 of the code the term tangible_personal_property included any tangible_property except land and improvements thereto such as buildings or other inherently permanent structures thereon including items which are structural_components of such buildings or structures since the issuance of revrul_67_51 the definition of sec_179 property has significantly changed for the year in issue and currently sec_179 property includes depreciable_property that is tangible_personal_property or other tangible_property under sec_1245 postn-106401-12 because of the change in the definition of sec_179 property revrul_67_51 no longer applies for purposes of sec_179 of the 1986_code is taxpayers’ vineyard acquired by purchase for use in the active_conduct_of_a_trade_or_business sec_179 defines the term purchase as meaning any acquisition of property but only if the property is not acquired in a transaction described in sec_179 b or c see also sec_1_179-4 under the facts of this case taxpayers did acquire the vineyard and the acquisition is not described in sec_179 b or c assuming taxpayers’ vineyard is for use in taxpayers’ active_conduct_of_a_trade_or_business taxpayers’ vineyard meets the third requirement of sec_179 because taxpayers’ vineyard meets all of the requirements of sec_179 we conclude that taxpayers’ vineyard meets the definition of sec_179 property under sec_179 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
